COURT OF CHANCERY
                                              OF THE
                                      STATE OF DELAWARE

ANDRE G. BOUCHARD                                                    New Castle County Courthouse
    CHANCELLOR                                                       500 N. King Street, Suite 11400
                                                                    Wilmington, Delaware 19801-3734


                                  Date Submitted: October 3, 2014
                                   Date Decided: October 6, 2014


  Philip Trainer, Jr., Esquire                         By Certified Mail
  Toni-Ann Platia, Esquire                             Visenergy, Inc.
  Ashby & Geddes                                       William C. Hoey, President
  500 Delaware Avenue                                  66 Shorewood Drive
  Wilmington, DE 19899                                 Bayville, NJ 082721

         RE:     Peter J. Salvatore v. Visenergy, Inc., et al.
                 Civil Action No. 10108-CB

  Dear Counsel and Mr. Hoey:

         On September 9, 2014, plaintiff Peter J. Salvatore (“Salvatore”) initiated this

  action against defendants Visenergy, Inc. (“Visenergy”) and William C. Hoey (“Hoey”)

  pursuant to 8 Del. C. § 225. Salvatore seeks a declaratory judgment that the actions taken

  by a purported majority of Visenergy’s stockholders, which purportedly changed the

  composition of Visenergy’s board of directors, were valid and effective. On September

  11, 2014, Visenergy and Hoey were served with the complaint by way of the company’s

  registered agent for service.

         During a teleconference held on October 1, 2014, I informed the parties that this

  matter would be scheduled for trial on an expedited basis and instructed the parties to

  contact Chambers to obtain dates for a one-day trial to occur about forty-five days hence.

  Hoey, who is representing himself in this action pro se, was present for the
Peter J. Salvatore v. Visenergy, Inc., et al.
C.A. No. 10108-CB
October 6, 2014
Page 2 of 3


teleconference and did not object to this time frame. Thereafter, the parties agreed on a

November 14, 2014, trial date.

       On October 3, 2014, I received a letter from Hoey, dated October 1, 2014, asking

to postpone the trial until early 2015 because of the “holidays upcoming” and Hoey’s

“time required to run two companies.” Later that day, I received a letter from Salvatore’s

counsel opposing Hoey’s request for a postponement.

       “The purpose of [S]ection 225 is to provide a quick method for review of the

corporate election process to prevent a Delaware corporation from being immobilized by

controversies about whether a given officer or director is properly holding office.” Box v.

Box, 697 A.2d 395, 398 (Del. 1997). Although the Court is sympathetic to Hoey’s pro se

status, that status does not overcome the exigency of resolving the dispute concerning the

composition of Visenergy’s board. From my review of the five-page complaint in this

action, moreover, the issues in this case concern the validity of two stockholder written

consents and thus appear to be quite narrow in nature.          Therefore, having a trial

approximately sixty days after the filing of a complaint, which is generally within the

bounds of a reasonable timeline for a Section 225 proceeding generally, is particularly

appropriate here.
Peter J. Salvatore v. Visenergy, Inc., et al.
C.A. No. 10108-CB
October 6, 2014
Page 3 of 3


       For these reasons, Hoey’s request to reschedule the trial, currently scheduled for

November 14, 2014, is DENIED. The parties are directed to submit a scheduling order in

accordance with the Court’s letter of October 1, 2014.

       IT IS SO ORDERED.

                                                Sincerely,

                                                /s/ Andre G. Bouchard

                                                Chancellor

AGB/gp